IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


NAJEE EURE,                               : No. 140 EM 2018
                                          :
                    Petitioner            :
                                          :
                                          :
              v.                          :
                                          :
                                          :
PENNSYLVANIA BOARD OF                     :
PROBATION AND PAROLE VS.                  :
ATTORNEY GENERAL JOSH SHAPIRO,            :
                                          :
                    Respondents           :


                                    ORDER



PER CURIAM

      AND NOW, this 6th day of February, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.